     Case 8:20-cv-01834-CJC-KES Document 18 Filed 02/09/21 Page 1 of 1 Page ID #:96




 1
                                                                               JS-6
 2

 3                                                                             2/9/2021

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11    CALVIN KWON,                  ) Case No.: SACV 20-01834-CJC-(KESx)
                                    )
12                                  )
              Plaintiff,            )
13                                  )
          v.                        )
14                                  )
                                    )
15    SUNG-EUN CORPORATION D/B/A    ) JUDGMENT
                                    )
      HANSHAW LIQUOR and DOES 1–10, )
16
                                    )
17                                  )
              Defendants.           )
18                                  )
19          This matter came before the Court on Plaintiff’s motion for default judgment. On
20    February 9, 2021, the Court granted Plaintiff’s motion in substantial part. In accordance
21    with the Court’s Order, IT IS HEREBY ORDERED that judgment is entered in favor of
22    Plaintiff for (1) injunctive relief requiring Defendant to provide an ADA-compliant
23    parking space and (2) attorneys’ fees and costs of $2,440.00.
24

25    DATED: February 9, 2021
26
                                                HON. CORMAC J. CARNEY
27

28                                           UNITED STATES DISTRICT JUDGE

                                                  -1-
